PER CURIAM.
Petitioner filed a petition for writ of ha-beas corpus asking for a belated direct appeal in two cases. We deny the petition. In one of the cases, petitioner pleaded nolo contendere without reserving the right to appeal any issue. Petitioner pleaded guilty in the other case. In neither of the cases did Petitioner file a motion to withdraw his plea or to attack the voluntariness of his plea. In both cases the sentences imposed were within the maximum allowed by law. Therefore, petitioner has no right to a direct appeal in either case.
The petition for writ of habeas corpus is DENIED.
. RYDER, A.C.J., and DANAHY and LE-HAN, JJ., concur.